Citation Nr: 1329292	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than July 19, 2005 
for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from October 1948 to 
October 1949, and from August 1950 to June 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2010 rating decision by the 
Department of Veterans Affairs (VA), regional office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for PTSD, effective July 19, 2005.  The 
Veteran appealed for an earlier effective date.

The Board denied the Veteran's claim for entitlement to an 
effective date earlier than July 19, 2005 for the award of 
service connection for PTSD in an April 2012 decision.  
Thereafter, the Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an April 2013 
Joint Motion for Remand (JMR), the Secretary of VA and the 
Veteran (the parties) moved the Court to vacate the April 
2012 decision as to that issue.  The Court granted the JMR 
in an April 2013 Order.  The issue returns to the Board for 
further consideration.

The issue of whether there was clear and unmistakable error 
(CUE) in a rating decision dated in February 1955 that 
reduced the rating of a service connected psychiatric 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
This issue is properly referred because claims of CUE in an 
RO decision must be referred in the first instance.  Jarrell 
v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Private medical records establish that PTSD was first 
diagnosed in April 2005.

2.  On July 19, 2005, more than one year after the Veteran's 
separation from service, the RO received his first formal or 
informal claim for service connection for PTSD.  Service 
connection for PTSD was subsequently granted, effective July 
19, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to July 19, 2005, 
for the grant of service connection for PTSD, are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2008, regarding his claim for service 
connection for PTSD.  He was provided with pre-adjudicatory 
notice that he would be assigned an effective date in 
accordance with the facts found as required by Dingess, 
supra.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

The appellant was notified that his claim was awarded with 
an effective date of July 19, 2005, the date of his claim 
for service connection, and an initial rating was assigned.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for 
an earlier effective date.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file, 
and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Effective Date of Service Connection for PTSD

The Veteran seeks an effective date prior to July 19, 2005, 
for the award of service connection for PTSD.

The effective date for a grant of service connection is the 
day after separation from service or date entitlement arose, 
if a claim is received within one year after separation from 
service, otherwise the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).

The Court has held that the mere presence of a disability 
does not establish intent on the part of a claimant to seek 
service connection for that disability.  See KL v. Brown, 5 
Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 
33, 35 (1995); see also Brannon v. West, 12 Vet. App. 32, 
135 (1998).

On July 19, 2005, the RO received the Veteran's VA Form 21-
4138 on which he requested service connection for PTSD.

VA psychiatric examination reports dated in November 2005 
and July 2007 did not include diagnoses of PTSD.  A private 
physician's statement dated in October 2007 noted that the 
Veteran had been seen in April 2005 and October 2007, and 
that his diagnosis was PTSD.  A VA examination dated in May 
2009 diagnosed PTSD.

In a February 2010 rating decision, the RO granted service 
connection for PTSD.  In awarding service connection, the RO 
assigned an effective date for this disability based on the 
date of receipt of the claim for service connection, that 
is, July 19, 2005.

A review of the claims folder reveals the first claim, 
formal or informal, seeking service connection for PTSD was 
the Veteran's claim received by the RO on July 19, 2005, 
many years after service.  Additionally, the fact that the 
Veteran received treatment for PTSD prior to July 19, 2005, 
does not warrant the assignment of an earlier effective 
date, as his original claim for service connection was 
received on that date.

In the current case, the date of receipt of the Veteran's 
initial claim for service connection for PTSD is July 19, 
2005.  Accordingly, the effective date of service connection 
for PTSD may be no earlier than July 19, 2005, the date of 
receipt of his claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The Board has also considered the Veteran's assertion, 
articulated by his attorney in a July 2011 statement and 
elsewhere, that an effective date earlier than July 19, 2005 
for the grant of service connection for PTSD is warranted 
because the Veteran's November 1955 disagreement with a 
February 1955 rating decision reducing his disability rating 
for his psychophysiologic reaction of the gastro-intestinal 
tract, formerly rated as anxiety reaction, from 10 percent 
to noncompensable as of April 10, 1955, has been 
continuously on appeal, thereby warranting an effective date 
of April 10, 1955 for the award of service connection for 
PTSD.  The Board finds that this argument is in error for 
two distinct reasons.

First, the Veteran's premise that his PTSD constitutes the 
same disability as his psychophysiologic reaction of the 
gastro-intestinal tract is flawed.  The Federal Circuit held 
in Ephraim v. Brown, 82 F.3d 399 (1996) that "a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, can not be the same claim 
when it has not been previously considered....[A] claim that 
could not have been adjudicated prior to the original notice 
of disagreement, because all or a significant element of 
that claim had not yet been diagnosed, is a new claim 
although both the new and the prior diagnosis relate to 
mental disorders."  Id. at 401-2.  In Boggs v. Peake, 520 
F.3d 1330 (2008), the Federal Circuit similarly held that 
the factual basis of a claim is the veteran's disease or 
injury rather than the symptoms thereof.  As applied here, 
the Veteran's PTSD is a distinct disability from his 
psychophysiologic reaction of the gastro-intestinal tract, 
not least because PTSD was originally diagnosed in April 
2005.  Therefore, as the two claims are distinct, an error 
in the processing of the disagreement with the reduction of 
the disability rating for a psychophysiologic reaction of 
the gastro-intestinal tract would not result in the 
application of an earlier effective date for service 
connection for PTSD.

Second, the Veteran's claim contesting the reduction of his 
psychophysiologic reaction of the gastro-intestinal tract, 
formerly rated as anxiety reaction, from 10 percent to 
noncompensable as of April 10, 1955 has not been 
continuously on appeal.  Under the current statutory scheme, 
when the AOJ does not resolve the Veteran's disagreement 
either by granting the benefit sought or through withdrawal 
of the notice of disagreement, such agency shall prepare a 
statement of the case.  38 U.S.C.A. § 7105(d)(1) (2012).  By 
contrast, the statutory scheme extant at the time of the 
Veteran's notice of disagreement in 1955 did not require the 
issuance of a statement of the case.  38 U.S.C.A., Ch. 12A, 
Vet.Reg.No.2(a), Part II, par. III. (1955).  In the February 
1955 letter accompanying the rating decision, the AOJ 
properly advised the Veteran that "If you wish to appeal, 
you should so inform this office, and you will be furnished 
with VA Form P-9 for that purpose."  Thereafter, the Veteran 
filed his notice of disagreement in November 1955, and the 
AOJ sent the Veteran a letter later in November 1955 
informing him that it was enclosing a VA Form P-9, and that 
"In order that this appeal may be considered by the Board of 
Veterans Appeals on the basis of the entire record of this 
case, the enclosed form, completed, and with signature, 
claim number and present address affixed, should be promptly 
returned to this office."  The Veteran did not timely file 
an appeal.  Thus, based on the statutes in effect at the 
time, the AOJ did not commit procedural error in its 
response to the Veteran, and his claim contesting the 
reduction of his psychophysiologic reaction of the gastro-
intestinal tract, formerly rated as anxiety reaction, from 
10 percent to noncompensable as of April 10, 1955 has not 
remained continuously on appeal.

As there is no evidence of VA receipt of a written claim, 
formal or informal, for service connection for PTSD until 
July 19, 2005, and as this was more than a year after 
service, service connection may be no earlier than July 19, 
2005, the date of VA receipt of the claim.  The Board 
concludes that there is no entitlement to an earlier 
effective date for an award of service connection.  
Accordingly, the claim must be denied.






							CONTINUED ON NEXT PAGE
ORDER

An effective date for an award of service connection for 
PTSD, prior to July 19, 2005, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


